DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the implosion shield comprising: an implosion shield” in lines 2-3.  It is unclear how an implosion shield can comprise an implosion shield, particularly where such does not appear to be disclosed.
Claim 1 further recites “at least the horizontally exposed sides” in line 4, which is unclear because such are initially recited as “at least horizontally exposed sides” in lines 1-2: thus, latter recitations referring thereto should be --the at least horizontally exposed sides--.  The issue here is whether the latter recitation intends to convey the same previously recited sides.
Claim 1 further recites “adapted to be mounted over so as to surround at least the horizontally exposed sides of the implosion sleeve or dead-end during detonation of the implosion sleeve or dead-end,” which is improper grammatical English.  Suggested is: --adapted to be mounted over the implosion sleeve or dead-end during detonation of the implosion sleeve or dead-end, so as to surround at least the horizontally exposed sides thereof--.
Claims 2-10 and 26 recite the limitation "The apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claims, since no “apparatus” is previously recited.
Claims 6, 21, and 26 and recite the limitation "the longitudinal lengths" in lines 2 of each.  There is insufficient antecedent basis for this limitation in the claims, since no “lengths” are previously recited.
Claim 6 should also recite --the core fibres-- in line 2, for clarity.
The first clause in claims 21 and 26 should be amended to recite --wherein the ballistic fabric is auxetic ballistic fabric--, since the implosion shield is previously recited as being made of ballistic fabric.  That is, it is unclear whether Applicant intends such be made of both ballistic fabric and auxetic ballistic fabric, which does not appear to be adequately disclosed.
Claims 14-15 and 18 recite the limitation "implosion shields" (plural) in lines 1, 1, and 3, respectively.  There is insufficient antecedent basis for this limitation in the claims, since only a singular “implosion shield” is previously recited.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over US 3,491,847 to Abbott.
Re: claim 1, Abbott discloses the claimed invention including an explosion shield 10, e.g., Figs. 1-2, for mounting over a transmission 11 of a vehicle, Abstract, having at least horizontally exposed sides (as shown/reasonably inferred with respect to bell housing 13 end because such must be attached to an engine before any danger of “shrapnel” occurs: see, e.g., col. 5, lines 36-61), the explosion shield comprising: 
*In view of MPEP § 2111.04(I), Abbott fairly discloses the shield being adapted to be mounted over the elements.
Though Abbott fails to disclose the shield being “for mounting over an implosion sleeve or dead-end,” “adapted to be mounted over [the implosion sleeve or dead-end],” and “so as to surround … the implosion sleeve or dead-end,” the claim does not recite a combination of shield and implosion sleeve or dead-end, but rather, merely recites how a shield can be used to cover the elements.  Where the claimed and prior art products are identical or substantially identical in structure or composition, … a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP § 2112.01(I).  Here, the product, i.e., a shield made of ballistic fabric, and the concept of covering an object using such a shield is well-known in the art.  Thus, even were it held that Abbott failed to anticipate the claimed invention, which seems unlikely, Abbott would render the claimed invention obvious to one of ordinary skill in the art at the time of invention.
Re: claim 2, Abbott fairly discloses wherein the implosion shield is adapted to be wrapped around the element(s), as shown.
Re: claim 3, Abbott further discloses wherein the implosion shield is a wrapped implosion shield, as above, adapted to be coiled around the element(s) and so as to form more than one layer of the wrapped implosion shield wrapped around the element(s), e.g., Fig. 8.
Re: claim 5, Abbott fairly discloses wherein the implosion shield is an envelope formed of the ballistic fabric.  This is asserted because Applicant discloses an “envelope embodiment depicted in Fig. 3,” ¶ [0040] of US 2021/0364266—the PG PUB of the instant application—and, Fig. 15 “showing the use of … envelope implosion shields 152,” ¶ [0059].  In both figures, the envelope clearly includes open ends, which Abbott also discloses.  Thus, whether the shield is called an envelope, the structure disclosed by Abbott fairly meets the term.  Note that the elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP § 2131.
Re: claim 7, Abbott fairly discloses wherein the envelope has circumferentially extending edges, e.g., Figs. 3 and 8, and wherein the edges are joined together with fasteners, inter alia, 32, 33, 34, extending at least partially along the edges, as shown.
Re: claim 8, Abbott fairly discloses wherein the edges are joined together, as above, so as to define a gas escape through-way, such as between fasteners 32, 33, 34, in the envelope for pressurized gas from the detonation to exit the envelope.
Claims 4, 6, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott in view of US 2016/0040962 to Rossow et al. (“Rossow”).
Re: claims 4 and 9, Abbott discloses the claimed invention as applied above except for wherein the ballistic fabric/envelope is auxetic ballistic fabric.
Rossow teaches the use of auxetic woven fabric being known in the analogous art of blast control.  See, e.g., Abstract, ¶¶ [0017]-[0019], [0022], and [0025].  Specifically, Rossow is concerned with blast mitigation, ¶¶ [0003]-[0004], and “application of a blast mitigation system in the event an explosive incident occurs,” id., at ¶ [0004].  Abbott is also concerned with blast mitigation in the event an explosive incident occurs, Summary of the Invention.  Thus, Rossow is analogous art because the problem to be solved is the same.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Abbott as taught by Rossow in order to mitigate any explosive blast of the transmission.  Further rationales:
All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and/or,
When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).
Re: claims 6 and 26, Rossow further teaches the construction of auxetic fabric, ¶¶ [0017], [0052]-[0053], e.g., Figs. 3A-3B, and inner layers 107, e.g., Fig. 4, with alternating layers 109, 111 of auxetic fabric “to essentially create a lattice-like structure,” ¶ [0055].  Thus, it would have been obvious to one of ordinary skill in the art to arrange the shield as claimed.
Even if Rossow failed to disclose the specific construction of auxetic fabric adequately, such would be broadly yet reasonably construed as inherent.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludtke, 169 USPQ 563, In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594, In re Best et al., 195 USPQ 430, and In re Brown, 173 USPQ 685, 688.
Allowable Subject Matter
Claims 10-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Oct-22